Appeal by defendant from a sentence of the County Court, Nassau County, imposed February 17, 1976, upon his conviction of robbery in the first degree, on a plea of guilty, the sentence being an indeterminate period of imprisonment, with a maximum of eight years. Sentence modified, as a matter of discretion in the interest of justice, by reducing it to an indeterminate period of imprisonment with a maximum of five years. As so modified, sentence affirmed. In our view a sentence reduction is warranted by reason of (1) defendant’s intercession with his codefendants to prevent a .crime of bodily harm upon the complainant and *905(2) his unblemished record prior to this conviction. Martuscello, J. P., Latham, Shapiro and O’Connor, JJ., concur.